DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention
....
(f) an element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Specifically, claim 1 is on a logistics movement automation system comprising “an association transfer unit,” “a recognition unit,” “a distribution transfer unit,” and “a plate unit configured to arrange, move or flat keep the unit cargoes on the plate unit along the moving path.”  
These claim elements have been construed in accordance with § 112(f), because each one is described solely in terms of function.  Accordingly, the elements are construed to cover the corresponding structure described in the specification for performing the specified function.  The 
Similarly, independent claim 7 is indefinite for the same reasons above.  Claims 2-6 and 8-15 are indefinite as they depend from claims 1 and 7 respectively.
For purposes of examination, each term is construed as covering any structure capable of performing the claimed function associated therewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, and 12-15 are rejected under § 102(a)(1) as being anticipated by US Pat. No. 5,953,234 to Singer et al. (Singer).  In regards to claims 1, 7, 8, 12, and 13, Singer discloses a logistics movement automation system and method of using the same, said system comprising: 
an association transfer unit (31) configured to transfer unit cargoes piled up for warehousing or delivery to a distribution transfer unit (33) along a moving path generated by a control unit (see col. 3, l. 63 – col. 4 l. 5 for feeding cases stacked six high and in groups of sixteen stacks on a conveyor into the storage and rack system); 
a recognition unit (349, 351) configured to recognize the unit cargoes piled up on the association transfer unit and transfer the recognition information to the control unit (see 14:53-62 for detecting the number of cases being produced and sending a message to a system server which indicates the number of cases); 
the control unit configured to receive the recognition information from the recognition unit and generate and control the unit cargo moving path (see 9:54-61 for describing a means for routing 
a plate unit (37) configured to arrange, move or flat keep the unit cargoes on the plate unit along the moving path generated by the control unit (see 3:59-66 for moving stacks of cases to and from the storage rack system on pallets); and 
the distribution transfer unit configured to rotatably move or straightly move the unit cargoes received from the association transfer unit to the plate unit or the association transfer unit (see 3:63-66 for describing pallets loaders configured to load and unload pallets with cases travelling along the conveyor). 

In regards to claims 2 and 14, Singer further discloses that the system further comprises a horizontal moving unit (39) configured to horizontally move the plate unit. See 3:66 to 4:1 (releasing loaded pallets along pallet infeed lanes to the storage racks).

In regards to claims 4 and 10, Singer further discloses that the control unit controls the warehousing and delivery of the unit cargoes in parallel simultaneously. See 2:5-10 (concurrently receiving and storing new pallets of stacked cases).

In regards to claims 6 and 15, Singer further discloses that the distribution transfer unit and the association transfer unit are located on both sides of the plate unit in order to receive the unit cargoes from the plate unit. See Fig. 3 (showing the pallet loaders, conveyors, and pallets working together to transport cases to and from the storage racks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 9 are rejected under § 103 as obvious over Singer, supra, as applied to claims 1 and 7, in view of US Pub. No. 2011/0106295 to Miranda et al. (Miranda).  For each claim, Singer discloses all limitations of the claimed invention but for generating a moving path using an optimization algorithm.
Although Singer does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Miranda teaches an automated warehouse system wherein the control unit generates the moving path using an optimization algorithm. See ¶ [0174] (describing a route planning module by means of which an optimized route map is computed on the basis of the customer order detected by the computer).
Thus, it would have been obvious to modify the controller of Singer with the route planning module of Miranda in order to guide cases to and from different storage areas dedicated to cases with a high or low turnover.

Claims 5 and 11 are rejected under § 103 as obvious over Singer, supra, as applied to claims 1 and 7, in view of US Pub. No. 2019/0144163 to Lim (Lim).  For each claim, Singer discloses all limitations of the claimed invention but for a modular plate unit.
Although Singer does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Lim teaches a modular pallet and multilayer support structure wherein the plate unit (100) is designed in a form of a module having fastening structures on sides and extended by additionally connecting the module. See
Thus, it would have been obvious to modify the pallet of Singer with the modular pallets of Lim in order to improve the number of stacked cases and pallets that can be transported or transferred without any loss in stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651